Citation Nr: 1430680	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  07-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the RO in Waco, Texas.  In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Board remanded for additional development in April 2011.

At various times the Veteran has been diagnosed with schizophrenia, depression, a major depressive disorder, and a mood disorder.  The Board has recharacterized the acquired psychiatric disability claim to insure that adequate development and consideration is given, regardless of the precise diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1996 rating decision, of which the Veteran was notified in May 1996, denied a claim of entitlement to service connection for depression.

2.  Additional evidence received since the May 1996 rating decision is neither cumulative nor redundant, addresses the grounds of the prior final denial, and raises the possibility of substantiating the claim for service connection for depression.
CONCLUSIONS OF LAW

1.  The May 1996 rating decision, denying the claim of service connection for depression, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Service Connection

A prior claim for service connection for depression was denied in a May 1996 rating decision, of which the Veteran was notified in May 1996.  The Veteran failed to respond within one year.  The May 1996 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 (2013).

The May 1996 rating decision determined that the depression claim was not well grounded because the evidence did not show that the depression was incurred in or aggravated by service.  As discussed below, the Veteran has been awarded service connection for a left knee disability in April 2011.  The record raises the possibility that a psychiatric disorder may be due to the left knee disability.  See, e.g., April 2012 VA mental health outpatient note.  This is new to the file, material to the grounds of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Reopening of the claim for service connection for depression is warranted.  38 C.F.R. § 3.156(a) (2013).  The appeal is granted only to the extent of reopening.




ORDER

The claim of entitlement to service connection for an acquired psychiatric disability,  is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board must remand both claims for additional development.

I. Records Development

The Veteran submitted a VA Form 21-4142 in April 2006 for VA to obtain records from Drs. W.S. and K.  The RO notified the Veteran that the form was not correctly completed in a June 2006 letter and asked that he complete another 21-4142 correctly.  The Veteran submitted the form, correctly completed, in June 2006.  The claims file does not contain any indication that the RO attempted to obtain these records.  In this regard, the claims file does contain some records from these doctors dated in the early 1990's, but the Veteran's records authorization shows that he continued to see these doctors until 2005.  The VA Form 21-4142 expired after 180 days, so the Board remands to provide the Veteran an opportunity to submit the records of Drs. W.S. and K. or submit another correctly completed VA Form 21-4142 so that VA might obtain the records on his behalf.  

The Board also takes the opportunity to update the record and obtain any VA treatment records from April 19, 2012, to the present.

II. VA Examination

The Board finds that a VA examination and medical opinion is necessary to resolve the acquired psychiatric disability claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran contends that his current psychiatric disability has been present since service, but the medical evidence shows more than one psychiatric diagnosis.  In August 1984, the Veteran was diagnosed with schizophrenia, with a history of prior hospitalization for a suicide attempt during a period of hallucination in 1980-81.  An October 1985 assessment indicates that the schizophrenia was in remission, with no listed psychiatric diagnosis given.  In November 1993, the Veteran was diagnosed with a chronic pain syndrome with a secondary depressive disorder, rule out personality disorder.  In September 1995, he was diagnosed with chronic depression.  Current VA treatment records indicate that the Veteran had a diagnosis of a major depression disorder, recurrent, vs. a mood disorder related to a general medical condition, mentioning back and left knee pain.  See, e.g., April 2012 VA mental health outpatient note.  Schizophrenia and depression are distinct disorders and the Board requires a medical opinion to determine whether the Veteran's current disability is at least as likely as not due to service on a direct basis.  

Also, the Board granted service connection for a left knee disability, diagnosed as tear of the left medial meniscus, as directly incurred in service in April 2011.  Considering the possibility of an acquired psychiatric disability due to general medical conditions as mentioned above, the theory of service connection for the acquired psychiatric disability on a secondary basis has been raised.  See 38 C.F.R. § 3.310 (2013).  The examiner should also address whether the Veteran's left knee disability either caused or aggravated any current psychiatric disorder.

III. Notice

The Veteran was provided notice in February and March 2006 intended to discharge VA's obligation to notify claimants of the evidence necessary to substantiate their claims.  See 38 U.S.C.A. § 5103(a) (West 2002); see also 38 C.F.R. § 3.159(b) (2013).  The Veteran was not provided notice as to the theory of secondary service connection.  The Board remands to provide adequate notice for secondary service connection.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which advises him the criteria needed to substantiate his claim for service connection for an acquired psychiatric disorder, to include depression, as secondary his service-connected left knee disability.  

2.  Contact the Veteran and ask him to submit treatment records from 1984 to 2005 from Drs. W.S. and K. or to complete a VA Form 21-4142 for VA to obtain these records on his behalf.

3.  Obtain and associate with the paper or electronic claims files any treatment records from the North Texas VA Health Care System dated since April 19, 2012.

All attempts to secure the private and VA treatment records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

4.  After completing the requested development in paragraphs 1-3 above, arrange for the Veteran to undergo an appropriate VA examination.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a) Provide a current diagnosis for all psychiatric disorder(s) found extant. 
(b) For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that the condition is a direct result of any event, injury, or condition during service?  

In answering this question, the examiner should expressly consider the November 2005 claim from the Veteran that he had mental problems while in and after service, and a February 2013 statement by the Veteran's stepmother and a July 2012 statement by the Veteran's wife that Veteran's mental functioning was not good following service.

(c) If the Veteran's psychiatric disorder(s) are not at least as likely as not related to service, is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder is proximately due to, the result of, or caused by the service-connected left knee disability?

(d) If the Veteran's psychiatric disorder(s) was(were) not at least as likely as not caused by the left knee disability, is it at least as likely as not (50 percent or greater probability) that a current psychiatric disorder has been aggravated (made permanently worse or increased in severity) by the service-connected left knee condition?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
5.  Then, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


